Citation Nr: 1034854	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals, right knee 
injury.

2.  Entitlement to service connection for residuals, left knee 
injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran was scheduled for a video 
hearing in August 2009 before a Veterans Law Judge, but did not 
appear.  Accordingly, the Board considers the appellant's request 
for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) 
(2009). 

The case was remanded by the Board in May 2010 to obtain 
additional treatment records and to afford the Veteran a VA 
examination if the additional records showed the diagnosis of 
right and left knee disorders.  A review of the record indicates 
that the records were not obtained due to the Veteran failing to 
submit the necessary authorization and release for the 
procurement of the records.  Since the only reason why the 
Board's directives were not completed was the result of the 
Veteran's inaction, the Board finds that another remand is not 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of lay statements from the Veteran's siblings.  Normally, 
absent a waiver from the Veteran, a remand is necessary when 
evidence is received by the Board that has not been considered by 
the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Here, however, the statements are 
either not pertinent to the issues on appeal because they relate 
to other disabilities; or, while pertinent to the issues, are 
merely cumulative or duplicative of information already in the 
claims file and therefore, considered by the RO.  Consequently, a 
remand is not necessary.




FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right knee 
disorder.

2.  The Veteran does not have a current diagnosis of a left knee 
disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a right knee injury 
that is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The Veteran does not have residuals of a left knee injury 
that is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in October 2005, 
before the AOJ's initial adjudication of the claims, and again in 
May 2010.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.)

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  The Board notes that the Veteran reported receiving 
chiropractic treatment for his knees from R.H., M.D.  The case 
was remanded to obtain those records.  Pursuant to the Board's 
remand, the Appeals Management Center (AMC) sent the Veteran VCAA 
notification in May 2010 accompanied with an authorization and 
consent to release form.  The Veteran did not return the 
authorization; consequently, no treatment records from Dr. R.H. 
were obtained.  The Board finds that another remand for VA to 
obtain the records is not necessary as the Veteran, despite 
having been notified in accordance with VA's duty to assist, did 
not submit the proper authorization to secure the release of 
those records.  Therefore, the Board concludes that VA has 
discharged its duty to further assist the Veteran in obtaining 
these outstanding records.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (the duty to assist is not a one-way street).  
Accordingly, VA has no duty to assist that was unmet.

The Board finds that medical opinions on the questions of service 
connection for residuals of right and left knee injuries are not 
required because opinions are only necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, as described in detail below, there is insufficient 
evidence establishing that the Veteran has current disabilities.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

II.  The Merits of the Claims

The Veteran contends that he is entitled to service connection 
for residuals of right and left knee injuries in service.  

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d). Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran's STRs show complaints of bilateral knee pain in June 
1976, July 1976, and September 1976.  In September 1976 the 
Veteran was diagnosed with bilateral chondromalacia.  His 
discharge examination in January 1977 also shows a diagnosis of 
bilateral chondromalacia.  

Post-service medical records do not show any treatment for either 
of the Veteran's knees, nor is there any indication that he has 
been diagnosed with any current disorders.  As discussed above, 
the case was remanded so that additional treatment records, which 
might have shown the diagnosis of current disorders, could be 
obtained.  However, the Veteran failed to return an authorization 
and consent to release form; any records that might have assisted 
the Veteran were therefore not obtained.

Here, the evidence does not show any current diagnosis of right 
or left knee disorders.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed. Here, there is no competent medical evidence that shows 
the diagnosis of any right or left knee disorder.

The Board acknowledges that the Veteran was diagnosed with 
bilateral chondromalacia in service.  However, there is no post-
service medical evidence that shows that he continues to have 
that disorder, or any other knee disorder.  Indeed, there are no 
post-service medical records showing any treatment for the 
Veteran's knees or complaints related to his knees.  
Additionally, none of the Veteran's statements indicate that he 
has any currently diagnosed disability.  The Board acknowledges 
that the Veteran reported that he was advised that bilateral 
chondromalacia would only worsen over time with age and with use.  
Nevertheless, that statement does not indicate that the Veteran 
has a current diagnosis of bilateral chondromalacia, or any other 
knee disorder.  As noted above, VA tried to assist the Veteran by 
obtaining chiropractic treatment records, which may have shown a 
current diagnosis of a disorder, but the Veteran did not supply 
the necessary authorization for VA to obtain those records, nor 
did the Veteran choose to submit those records himself.  

In sum, although the Veteran had a bilateral knee disorder in 
service, the evidence does not show that such disorder continued 
post-service, or that the Veteran has any current disorder that 
is related to his in-service diagnosis.  Therefore, service 
connection is not warranted.  

The Board acknowledges the Veteran's belief that he has residuals 
of right and left knee injuries related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claims of entitlement to service connection for 
residuals of right and left knee injuries are denied.  See 38 
U.S.C.A § 5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for residuals, right knee 
injury is denied.

Entitlement to service connection for residuals, left knee injury 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


